Exhibit 10.5

 

Conformed Copy

 

REGISTRATION RIGHTS AGREEMENT

 

THIS REGISTRATION RIGHTS AGREEMENT (this “Agreement”) is made and entered into
as of March 7, 2005, by and among Jupitermedia Corporation, a Delaware
corporation (the “Issuer”), Moffly-Creatas Investors, LLC, a Massachusetts
limited liability company, MCG Capital Corporation, a Delaware corporation,
Creatas Management Investors LLC, a Massachusetts limited liability company, and
Stoneybrook Creatas Investors (collectively, the “Holders”) and David Moffly
(the “Seller Representative”).

 

WHEREAS, pursuant to the terms of an Equity Purchase Agreement, dated as of
February 12, 2005, by and among the Issuer, JupiterImages Corporation (the
“Purchaser”), certain of the Holders and the persons identified as Seller
Parties on the signature pages thereto (the “Purchase Agreement”), the Issuer
has agreed, as partial consideration for the direct or indirect acquisition (the
“Acquisition”) by the Purchaser from certain of the Holders of 100% of the
outstanding equity interests of Creatas, L.L.C. (“Creatas”), to issue to the
Holders an aggregate of 1,483,074 shares of unregistered common stock, par value
$0.01 per share, of the Issuer (the “Shares”) in the amounts set forth on
Exhibit A hereto;

 

WHEREAS, pursuant to the Purchase Agreement, 244,792 Shares (the “Escrow
Shares”) are being placed into escrow on or promptly after the date hereof to be
held and released in accordance with the terms of an Escrow Agreement, dated as
of the date hereof (the “Escrow Agreement”), among certain of the parties to the
Purchase Agreement and JPMorgan Chase Bank N.A, as escrow agent;

 

WHEREAS, it is a condition to the closing of the Purchase Agreement that the
Issuer, the Holders and the Seller Representative execute this Agreement.

 

NOW, THEREFORE, the parties hereto agree as follows:

 

Section 1. Definitions

 

As used in this Agreement:

 

(a) the terms “register,” “registered” and “registration” refer to a
registration effected by preparing and filing a registration statement in
compliance with the Securities Act (and any post-effective amendments filed or
required to be filed) and the declaration or ordering of effectiveness of such
registration statement;

 

(b) the term “Registrable Securities” means (i) the Shares and (ii) any capital
stock of the Issuer issued as a dividend or other distribution with respect to,
or in exchange for or in replacement of, the Shares; provided that the term
“Registrable Securities” shall exclude any Escrow Shares if and to the extent
that such Escrow Shares have not yet been released from escrow pursuant to the
Escrow Agreement;

 



--------------------------------------------------------------------------------

(c) “Registration Expenses” shall mean all expenses incurred by the Issuer in
compliance with Section 2 hereof, including, without limitation, all
registration and filing fees, printing expenses, fees and disbursements of
counsel for the Issuer, blue sky fees and expenses and the expense of any
special audits incident to or required by any such registration (but excluding
the compensation of regular employees of the Issuer, which shall be paid in any
event by the Issuer);

 

(d) “Securities Act” shall mean the Securities Act of 1933, as amended.

 

(e) “Selling Expenses” shall mean, with respect to a given Holder, all
underwriting discounts and selling commissions applicable to the sale of the
Registrable Securities of such Holder and all fees and disbursements of counsel
to such Holder.

 

Section 2. Issuer Registration

 

(a) Inclusion in Registration. If the Issuer shall determine to register any of
its equity securities either for its own account or for the account of any other
security holder, other than a registration relating solely to employee benefit
plans, or a registration relating solely to a Securities and Exchange Commission
(“SEC”) Rule 145 transaction, or a registration on any registration form which
does not permit secondary sales or does not include substantially the same
information as would be required to be included in a registration statement
covering the sale of Registrable Securities (an “Eligible Registration”), the
Issuer will:

 

(i) promptly give to the Seller Representative a written notice thereof (which
shall include a list of the jurisdictions (which shall include Virginia,
Illinois and New York) in which the Issuer intends to attempt to qualify such
securities under the applicable blue sky or other state securities laws), which
notice shall thereupon be delivered by the Seller Representative to the Holders;
and

 

(ii) include in such registration (and any related qualification under blue sky
laws or other compliance), and in any underwriting involved therein, all the
Registrable Securities specified in a written request made by a Holder within
fifteen (15) days after receipt of the written notice by the Seller
Representative from the Issuer described in clause (i) above, except as
otherwise provided in Section 2(c) below. A written request may be made by a
Holder to the Seller Representative which shall thereupon be delivered to the
Issuer if it specifies all or a part of such Holder’s Registrable Securities for
inclusion in such registration.

 

(b) Eligible Registration. The Issuer shall use commercially reasonable efforts
to effect the filing of a registration statement in connection with an Eligible
Registration on or before the date that is ninety (90) days after the Closing
Date (as defined in the Purchase Agreement) (which date shall be extended to the
extent, and for the duration of, any delay in such filing as a result of (i) the
failure of one or more Holders to comply with the terms of any provision of this
Agreement applicable to it or (ii) the Issuer’s inability, after exerting
commercially reasonable efforts, to complete such audit of the financial
statements of Creatas as

 

-2-



--------------------------------------------------------------------------------

is required under the Securities Act and/or the Securities Exchange Act of 1934,
as amended; which delay shall be referred to herein as an “Excused Delay”).

 

(c) Underwriting. If an Eligible Registration is for a registered public
offering involving an underwriting, the Issuer shall so advise the Seller
Representative in the written notice given pursuant to Section 2(a)(i). In such
event, the right of a Holder to registration pursuant to this Section 2 shall be
conditioned upon such Holder’s participation in such underwriting and the
inclusion of such Holder’s Registrable Securities in the underwriting to the
extent provided herein. A Holder requesting inclusion in such registration shall
(together with the Issuer and any other Holders or stockholders distributing
their securities through such underwriting) enter into an underwriting agreement
in customary form with the representative of the underwriter or underwriters
selected by the Issuer. Notwithstanding any other provision of this Section 2,
if the representative determines that marketing factors require a limitation on
the number of shares to be underwritten (an “Underwriter Cutback”), the
representative may limit the number of Registrable Securities to be included in
the registration and underwriting. The Issuer shall so advise all holders of
securities requesting registration of such limitation, and the securities of the
Issuer held by the Holders requesting registration and any other stockholders of
the Issuer participating in such registration shall be excluded from such
registration and underwriting on a pro rata basis (based on the number of shares
held) to the extent required by such limitation. If a Holder disapproves of the
terms of any such underwriting, such Holder may elect to withdraw therefrom by
written notice to the Issuer and the underwriter. Any Registrable Securities or
other securities excluded or withdrawn from such underwriting shall be withdrawn
from such registration.

 

Section 3. Form S-3

 

The Holders, collectively, shall have a one time right to request registration
on Form S-3 (such request shall be in writing from the Seller Representative and
shall state the number of shares of Registrable Securities to be disposed of and
the intended method of disposition of shares by each Holder participating in
such registration). The Seller Representative shall have contacted each Holder
in writing prior to making a demand for registration pursuant to this Section 3
to ascertain whether such Holder intends to participate in such registration.
Notwithstanding the foregoing, the Issuer shall not be obligated to file a
registration statement with the SEC to effect any registration pursuant to this
Section 3:

 

(a) on or before the date that is ninety (90) days after the Closing Date (or
such later date as may result from an Excused Delay);

 

(b) unless the Holders, together with any other stockholders of the Issuer
participating in such registration, propose to dispose of shares of common stock
of the Issuer having an aggregate price to the public (before deduction of
underwriting discounts and expenses of sale) of at least $10,000,000;

 

-3-



--------------------------------------------------------------------------------

(c) within one hundred eighty (180) days of the effective date of an Eligible
Registration if, subject to the Underwriter Cutback, the securities held by the
requesting Holders could have been included for sale or distribution on
customary market terms;

 

(d) in any particular jurisdiction other than New York, Illinois and Virginia in
which the Issuer would be required to execute a general consent to service of
process in effecting such registration, qualification or compliance, unless the
Issuer is already subject to service in such jurisdiction and except as may be
required by the Securities Act or applicable rules or regulations thereunder; or

 

(e) if the Issuer furnishes to the Seller Representative a certificate of any
officer stating that in the good faith judgment of the Board of Directors of the
Issuer, it would be seriously detrimental to the Issuer and its stockholders for
such registration to be effected at such time, in which event the Issuer shall
have the right to defer such filing for a period of not more than one hundred
twenty (120) days after receipt of the request from the Seller Representative;
provided, that such right to delay a request shall be exercised by the Issuer
not more than once in any period of three hundred sixty (360) consecutive days.

 

If the request for registration pursuant to this Section 3 is for an
underwritten offering, the terms of Section 2(c) shall apply to all participants
in such offering. Subject to the foregoing, the Issuer will use commercially
reasonable efforts to effect promptly the registration of all shares of
Registrable Securities on Form S-3 to the extent requested by the holders
thereof in accordance with this Section 3.

 

Section 4. Expenses of Registration

 

All Registration Expenses incurred in connection with any registration,
qualification or compliance pursuant to this Agreement shall be borne by the
Issuer, and any and all Selling Expenses of a given Holder shall be borne by
such Holder.

 

Section 5. Registration Procedures

 

In the case of each registration effected by the Issuer pursuant to this
Agreement, the Issuer will keep the Seller Representative advised in writing as
to the initiation of each registration and as to the completion thereof. At its
expense, the Issuer will:

 

(a) if necessary to facilitate the sale of all of the Registrable Securities,
keep such registration effective for a period of one hundred eighty (180) days;
provided, however, that (i) such 180-day period shall be extended for a period
of time equal to the period during which the Holders refrain from selling any
securities included in such registration in accordance with the provisions set
forth in Section 9 hereof; and (ii) in the case of any registration of
Registrable Securities on Form S-3 which are intended to be offered on a
continuous or delayed basis, such 180-day period shall be extended until all
such Registrable Securities are sold, provided that Rule 415, or any successor
rule under the Securities Act, permits an offering on a continuous or

 

-4-



--------------------------------------------------------------------------------

delayed basis, and provided further that applicable rules under the Securities
Act governing the obligation to file a post-effective amendment permit, in lieu
of filing a post-effective amendment which (i) includes any prospectus required
by Section 10(a) of the Securities Act or (ii) reflects facts or events
representing a material or fundamental change in the information set forth in
the registration statement, the incorporation by reference of information
required to be included in (i) and (ii) above to be contained in periodic
reports filed pursuant to Section 12 or 15(d) of the Exchange Act in the
registration statement; and

 

(b) furnish such number of prospectuses and other documents incident thereto to
a Holder as such Holder from time to time may reasonably request.

 

Section 6. Indemnification

 

(a) The Issuer will indemnify each Holder and each of its officers and
directors, as applicable, with respect to each registration which has been
effected pursuant to this Agreement, and each underwriter, if any, and each
person who controls any underwriter, against all claims, losses, damages and
liabilities (or actions in respect thereof) arising out of or based on any
untrue statement (or alleged untrue statement) of a material fact contained in
any prospectus, offering circular or other document (including any related
registration statement, notification or the like) incident to any such
registration, qualification or compliance, or based on any omission (or alleged
omission) to state therein a material fact required to be stated therein or
necessary to make the statements therein not misleading, or any violation by the
Issuer of the Securities Act or any rule or regulation thereunder applicable to
the Issuer and relating to action or inaction required of the Issuer in
connection with any such registration, qualification or compliance, and will
reimburse each Holder and its directors and officers, as applicable, for any
legal or any other expenses reasonably incurred in connection with investigating
or defending any such claim, loss, damage, liability or action; provided that
the Issuer will not be liable in any such case to the extent that any such
claim, loss, damage, liability or expense arises out of or is based on any
untrue statement or omission based upon written information furnished to the
Issuer by a Holder or underwriter.

 

(b) Each Holder will, if Registrable Securities held by it are included in the
securities as to which such registration, qualification or compliance is being
effected, indemnify the Issuer, each of its directors and officers and each
underwriter, if any, of the Issuer’s securities covered by such a registration
statement, each person who controls the Issuer or such underwriter, each other
stockholder of the Issuer participating in such registration, and each of their
respective officers, directors, and partners, and each person controlling such
other stockholder, in each case, against all claims, losses, damages and
liabilities (or actions in respect thereof) arising out of or based on any
untrue statement (or alleged untrue statement) of a material fact contained in
any such registration statement, prospectus, offering circular or other document
made by such Holder, or any omission (or alleged omission) to state therein a
material fact required to be stated therein or necessary to make the statements
by such Holder therein not misleading, and will reimburse the Issuer and such
other stockholders, directors, officers, members, partners, persons,
underwriters or control persons for any legal or any other expenses

 

-5-



--------------------------------------------------------------------------------

reasonably incurred in connection with investigating or defending any such
claim, loss, damage, liability or action, in each case to the extent, but only
to the extent, that such untrue statement (or alleged untrue statement) or
omission (or alleged omission) is made in such registration statement,
prospectus, offering circular or other document in reliance upon and in
conformity with written information furnished to the Issuer by such Holder.

 

(c) Each party entitled to indemnification under this Section 6 (the
“Indemnified Party”) shall give notice to the party required to provide
indemnification (the “Indemnifying Party”) promptly after such Indemnified Party
has actual knowledge of any claim as to which indemnity may be sought, and shall
permit the Indemnifying Party to assume the defense of any such claim or any
litigation resulting therefrom; provided that counsel for the Indemnifying
Party, who shall conduct the defense of such claim or any litigation resulting
therefrom, shall be approved by the Indemnified Party (whose approval shall not
unreasonably be withheld) and the Indemnified Party may participate in such
defense at such party’s expense (unless the Indemnified Party shall have
reasonably concluded that there may be a conflict of interest between the
Indemnifying Party and the Indemnified Party in such action, in which case the
fees and expenses of counsel shall be at the expense of the Indemnifying Party),
and provided further that the failure of any Indemnified Party to give notice as
provided herein shall not relieve the Indemnifying Party of its obligations
under this Agreement unless the Indemnifying Party is materially prejudiced
thereby. No Indemnifying Party, in the defense of any such claim or litigation
shall, except with the consent of each Indemnified Party, consent to entry of
any judgment or enter into any settlement which does not include as an
unconditional term thereof the giving by the claimant or plaintiff to such
Indemnified Party of a release from all liability in respect to such claim or
litigation. Each Indemnified Party shall furnish such information regarding
itself or the claim in question as an Indemnifying Party may reasonably request
in writing and as shall be reasonably required in connection with the defense of
such claim and litigation resulting therefrom.

 

(d) If the indemnification provided for in this Section 6 is held by a court of
competent jurisdiction to be unavailable to an Indemnified Party with respect to
any loss, liability, claim, damage or expense referred to herein, then the
Indemnifying Party, in lieu of indemnifying such Indemnified Party hereunder,
shall contribute to the amount paid or payable by such Indemnified Party as a
result of such loss, liability, claim, damage or expense in such proportion as
is appropriate to reflect the relative fault of the Indemnifying Party on the
one hand and of the Indemnified Party on the other in connection with the
statements or omissions which resulted in such loss, liability, claim, damage or
expense, as well as any other relevant equitable considerations. The relative
fault of the Indemnifying Party and of the Indemnified Party shall be determined
by reference to, among other things, whether the untrue (or alleged untrue)
statement of a material fact or the omission (or alleged omission) to state a
material fact relates to information supplied by the Indemnifying Party or by
the Indemnified Party and the parties’ relative intent, knowledge, access to
information and opportunity to correct or prevent such statement or omission.

 

-6-



--------------------------------------------------------------------------------

(e) Notwithstanding the foregoing and subject to Section 6(g) hereof, to the
extent that the provisions on indemnification and contribution contained in the
underwriting agreement entered into by, inter alia, the Holders in connection
with any underwritten public offering contemplated by this Agreement are in
conflict with the foregoing provisions, the provisions in such underwriting
agreement shall be controlling.

 

(f) The foregoing indemnity agreement of the Issuer and the Holders is subject
to the condition that, insofar as they relate to any loss, claim, liability or
damage made in a preliminary prospectus but eliminated or remedied in the
amended prospectus on file with the SEC at the time the registration statement
in question becomes effective or the amended prospectus filed with the SEC
pursuant to SEC Rule 424(b) (the “Final Prospectus”), such indemnity agreement
shall not inure to the benefit of any underwriter if a copy of the Final
Prospectus was furnished to the underwriter and was not furnished to the person
asserting the loss, liability, claim or damage at or prior to the time such
action is required by the Securities Act.

 

(g) Notwithstanding any provision of this Agreement or in any underwriting
agreement contemplated hereby, in accordance with Section 17(i) if the
Investment Company Act of 1940, as amended, any provision in an underwriting
agreement to be entered into in connection with the registration of Shares
pursuant to this Agreement which protects or purports to protect the underwriter
or underwriters against any liability to MCG or its security holders to which
such underwriter(s) would otherwise be subject by reason of willful misfeasance,
bad faith or gross negligence in the performance of their duties or by reason of
such underwriter(s) reckless disregard of their obligations and duties under the
underwriting agreement shall be expressly made inapplicable to MCG.

 

Section 7. Information by the Holders

 

Each Holder shall furnish to the Issuer such information regarding such Holder
and the distribution proposed by such Holder as the Issuer may reasonably
request in writing and as shall be reasonably required in connection with any
registration, qualification or compliance referred to in this Agreement.

 

Section 8. Rule 144 Reporting

 

With a view to making available the benefits of certain rules and regulations of
the SEC which may permit the sale of restricted securities to the public without
registration, the Issuer agrees to:

 

(a) make and keep public information available as those terms are understood and
defined in Rule 144 at all times;

 

-7-



--------------------------------------------------------------------------------

(b) use its commercially reasonable efforts to file with the SEC in a timely
manner all reports and other documents required of the Issuer under the
Securities Act and the Exchange Act; and

 

(c) so long as a Holder owns any Registrable Securities, furnish to such Holder
upon request a written statement by the Issuer as to its compliance with the
reporting requirements of Rule 144 and of the Securities Act and the Exchange
Act, a copy of the most recent annual or quarterly report of the Issuer, and
such other reports and documents so filed as such Holder may reasonably request
and as is necessary for such Holder to avail itself of any rule or regulation of
the SEC allowing such Holder to sell any of such securities without
registration.

 

Section 9. “Market Stand-off” Agreement

 

Each Holder agrees, if requested by the Issuer and an underwriter of common
stock (or other securities) of the Issuer, not to sell or otherwise transfer or
dispose of any common stock (or other securities) of the Issuer held by the
Holder during the 90-day period following the effective date of a registration
statement of the Issuer filed under the Securities Act; provided, however, that
the Issuer shall not make such a request unless all similarly situated selling
securityholders (regardless of the number of shares owned) are to be restricted
in the same manner (including duration and nature of transfer restrictions)
without discrimination and the Issuer accompanies such request with an officer’s
certificate identifying the other securityholders to be bound by such an
agreement. If requested by the underwriters, each such Holder shall execute a
separate agreement to the foregoing effect. The Issuer may impose stop-transfer
instructions with respect to the shares (or securities) subject to the foregoing
restriction until the end of said 90-day period. The provisions of this Section
9 shall be binding upon any transferee who acquires Registrable Securities,
whether or not such transferee is entitled to the registration rights provided
hereunder.

 

Section 10. Termination

 

The registration rights set forth in this Agreement shall not be available to a
Holder if, in the opinion of counsel to the Issuer, all of the Registrable
Securities then owned by such Holder could be sold in any 90-day period pursuant
to Rule 144(k) under the Securities Act.

 

Section 11. Miscellaneous

 

(a) Governing Law. This Agreement shall be governed by and construed in
accordance with the laws of the State of Delaware applicable to contracts made
and to be performed entirely within such State without regard to principles of
conflicts of law.

 

(b) Paragraph and Section Headings. The descriptive headings of the several
sections of this Agreement are inserted for convenience only and shall not
control or affect the meaning or construction of any of the provisions hereof.

 

-8-



--------------------------------------------------------------------------------

(c) Notices. All notices, demands or other communications to be given or
delivered under or by reason of the provisions of this Agreement shall be in
writing and shall be deemed to have been given (a) when delivered personally to
the recipient, (b) when sent to the recipient by telecopy (receipt
electronically confirmed by sender’s telecopy machine) if during normal business
hours of the recipient, otherwise on the next business day, (c) one business day
after the date when sent to the recipient by reputable express courier service
(charges prepaid), or (d) seven business days after the date when mailed to the
recipient by certified or registered mail, return receipt requested and postage
prepaid. Such notices, demands and other communications shall be sent to the
Holders and to the Issuer at the addresses indicated below:

 

If to a Holder:   

To the address of such Holder set forth on

the signature pages to this agreement.

If to the Seller Representative:   

David Moffly

36 West 10th Street

New York, NY 10011

Facsimile No. (212) 388-9719

With a copy to:

(which shall not

constitute notice)

  

Perkins Smith & Cohen LLP

One Beacon Street

Boston, MA 02108-3106

Attention: Jonathan C. Guest

Facsimile No. 617-854-4040

If to the Issuer:   

Jupitermedia Corporation

23 Old Kings Highway South

Darien, Connecticut 06820

Attn: Christopher S. Cardell

Facsimile No. (203) 655-5079

With a copy to:

(which shall not

constitute notice)

  

Willkie Farr & Gallagher LLP

787 Seventh Avenue

New York, New York 10019

Attention: Jeffrey R. Poss, Esq.

Facsimile No. (212) 728-8111

 

or to such other address as a party hereto may, from time to time, designate in
writing delivered pursuant to the terms of this Section.

 

(d) Amendments. The terms, provisions and conditions of this Agreement may not
be changed, modified or amended in any manner except by an instrument in writing
duly executed by each of the parties hereto.

 

-9-



--------------------------------------------------------------------------------

(e) Assignment. Neither this Agreement nor any of the rights, duties, or
obligations of any party hereunder may be assigned or delegated (by operation of
law or otherwise) by either party hereto except with the prior written consent
of the other party hereto; provided, however, that a Holder may assign or
delegate its rights, duties and obligations hereunder to any transferee of such
Holder’s Registrable Securities who agrees in writing to become bound by the
terms and conditions of this Agreement, so long as such assignment or delegation
is not in violation of any applicable law or regulation.

 

(f) Counterparts. For the convenience of the parties, any number of counterparts
of this Agreement may be executed by any one or more parties hereto, and each
such executed counterpart shall be, and shall be deemed to be, an original, but
all of which shall constitute, and shall be deemed to constitute, in the
aggregate but one and the same instrument.

 

(g) Entire Agreement. This Agreement embodies the entire agreement and
understanding of the parties hereto in respect of the subject matter hereof.
There are no restrictions, promises, representations, warranties, covenants or
undertakings, other than those expressly set forth or referred to herein.

 

[Signature Pages Follow]

 

-10-



--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, each of the parties hereto has caused this Registration
Rights Agreement to be executed on its behalf by its officers thereunto duly
authorized, all as of the day and year first above mentioned.

 

ISSUER:      

JUPITERMEDIA CORPORATION

           

By:

 

/s/ Christopher S. Cardell

               

Name:

 

Christopher S. Cardell

               

Title:

 

President and Chief Operating Officer

 

SELLER REPRESENTATIVE:      

/s/ David Moffly

       

David Moffly

 

SELLERS:

 

MOFFLEY-CREATAS INVESTORS, LLC

     

Address for Notices:

By:

 

/s/ David Moffly

     

36 W. 10th Street

   

Name:

 

David Moffly

     

New York, NY 10011

   

Title:

 

Manager

     

Facsimile: (212) 388-9719

MCG CAPITAL CORPORATION

     

Address for Notices:

By:

 

/s/ Samuel G. Rubenstein

     

MCG Capital Corporation

   

Name:

 

Samuel G. Rubenstein

     

1100 Wilson Boulevard, Suite 3000

   

Title:

 

General Counsel and Executive Vice President

     

Arlington, VA 22209

 

[Registration Rights Agreement]

 



--------------------------------------------------------------------------------

CREATAS MANAGEMENT INVESTORS, LLC

     

Address for Notices:

By:

 

/s/ David Moffly

     

36 W. 10th Street

   

Name:

 

David Moffly

     

New York, NY 10011

   

Title:

 

Manager

     

Facsimile: (212) 388-9719

STONEYBROOK CREATAS INVESTORS

     

Address for Notices:

By:

 

/s/ Barry Schwimmer

     

Barry Schwimmer

   

Name:

 

Barry Schwimmer

     

Stoneybrook Capital LLC

   

Title:

 

Managing Member

     

59 Wilton Road

               

Westport, CT 06880

 

[Registration Rights Agreement]

 



--------------------------------------------------------------------------------

 

EXHIBIT A

 

Holder

--------------------------------------------------------------------------------

   Shares


--------------------------------------------------------------------------------

Moffly Creatas Investors LLC

   472,9961

Creatas Management Investors LLC

   90,1592

MCG Capital Corporation

   866,6003

Stoneybrook Creatas Investors

   53,319

--------------------------------------------------------------------------------

1 Of this total, 80,983 have been placed into escrow.

 

2 Of this total, 15,436 have been placed into escrow.

 

3 Of this total, 148,373 have been placed into escrow.

 